Title: From John Adams to William Tudor, Sr., 15 March 1791
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Philadelphia March 15. 1791

Thank you for yours of Feb. 27. You seem to threaten me with a Place in the Pages of some Tory Historian.  If the Party “to a man supposed me the most energetic Plotter and intrepid Projector of all the Authors of the Revolution” I shall no doubt have it.  The Papers signed Novanglus, and the Controversy with Brattle about the Independence of the Judges they could be no strangers to. Nor could they be uninformed of the share I had in the Controversy between the House of Representatives and Hutchinson about the supremacy of Parliament any more than of the Impeachment of Oliver.  From these Things which they remember, though all the rest of the World have forgotten them, if they had some Reason to suppose me as deep as any body in the Plott: accordingly I was informed in England that I was one who stood proscribed on the Records of the Privy Council.  However they ascribed to me a thousand Scurrilous and mean publications in the Newspapers, and have accused me of Savage designs towards them of which I was incapable.  I have long expected that my Memory would be blackened by a thousand Lyes, from that quarter: but there is another region from which Volumes of Obloquy will be found in dastardly Secret Letters, concerning me.  I mean From the Fools and slaves of Franklin in France England Holland and elsewhere.  I expect more Lyes and slanders from that Quarter than from the Tories, who to do them Justice, if they were not more honest, as I believe, they were less ungenerous Ennemies I know.  Never did the little Passions of Envy Jealousy and Rivalry operate with more malignity on any human heart, than they did in that of that old Dotard, against me.  I hold however in deep Contempt all the scandal that Ecritoirs can vomit forth.  Both Tories and frenchified slaves have ever been compelled to acknowledge my Integrity as this will preserve me. Have you heard of any one, Tories who has written or intends to write the History?
I rejoice that Congress are rising in Popularity.  May they rise and shine more and more to the perfect day.  I am happy that it has fallen to my share to do something towards setting the Machine in motion. It has done more and better in two years than I expected, and in two years more if I can keep my Machine agoing so long, I may see it so established as to receive my Quietus with comfort.
The good that I can do as a Farmer at Braintree will be very little, unless it be to my own health. The President is going southward as far as Georgia, and I hope besides establishing his health will do as much good as he did in his northern Tour.  Much still depends upon his Life, which I am thankful is a very good one.
I owe the Marine Committee a Letter and many Thanks.  I have waited in hopes of having to write that something was done: but Congress had not time to compleat any Thing.
I hope your Neighbour my son behaves like good Sprig or young shoot of the Law: he can has yet called a Limb.
I am with sincere Esteem, my  / sir yours
John Adams